Citation Nr: 1106302	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastritis, to include 
on a secondary basis.

3.  Entitlement to service connection for sinus bradycardia.

4.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.

6.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

7.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.

9.  Entitlement to an initial compensable rating for chronic 
maxillary sinusitis.

10.  Entitlement to an initial compensable rating for pulmonary 
nodules.

11.  Entitlement to an initial rating in excess of 30 percent for 
right shoulder tendonitis/bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and February 2009 rating decisions 
of the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In the July 2008 rating decision, the RO increased the rating for 
the Veteran's right shoulder tendonitis/bursitis to 30 percent, 
effective the date of service connection.  Thus, the issue has 
been characterized as listed on the title page.

The Veteran was scheduled for a Board hearing in December 2010; 
however, he failed to report to that hearing.  Thus, his request 
for a Board hearing is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

As the appeal involves a request for higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the record reflects that the gastritis may also be secondary 
to medication used to treat the Veteran's service-connected 
musculoskeletal disabilities, the Board has characterized the 
issue as stated on the title page.

The issue of entitlement to service connection for a right 
ankle disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for gastritis and 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate hearing 
loss in either ear to an extent recognized as a disability for VA 
purposes.

2.  The competent evidence does not demonstrate a disability 
manifested by sinus bradycardia.

3.  Since the April 1, 2005, date of service connection, the 
Veteran's hypertension has not been manifested by diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.

4.  The Veteran's tinnitus is assigned a 10 percent rating, which 
is the maximum rating authorized under Diagnostic Code 6260.

5.  Since the April 1, 2005, date of service connection, the 
Veteran's patellofemoral syndrome of the right knee has been 
manifested by, at most, flexion limited to 100 degrees and full 
extension.  

6.  Since the April 1, 2005, date of service connection, the 
Veteran's patellofemoral syndrome of the left knee has been 
manifested by x-ray evidence of degenerative arthritis and, at 
most, flexion limited to 100 degrees and full extension.  

7.  From the April 1, 2005, date of service connection to March 
9, 2008, the Veteran's chronic maxillary sinusitis has not been 
manifested by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

8.  Since March 10, 2008, the Veteran's rhinosinusitis, formerly 
diagnosed as chronic maxillary sinusitis, has been manifested by 
polyps.

9.  Since the April 1, 2005, date of service connection, the 
Veteran's pulmonary nodules have been manifested by intermittent 
coughing but normal spirometry.

10.  On August 14, 2008, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with respect to the claim of entitlement to an initial rating in 
excess of 30 percent for right shoulder tendonitis/bursitis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 C.F.R. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for sinus bradycardia 
have not been met.  38 C.F.R. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 
(2010).

4.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

6.  The criteria for an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

7.  The criteria for an initial rating in excess of 10 percent 
for chronic maxillary sinusitis prior to March 10, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
4.3, 4.97, Diagnostic Code 6513 (2010).

8.  Resolving all reasonable doubt in the Veteran's favor, from 
March 10, 2008, the criteria for a 30 percent rating, but no 
higher, for rhinosinusitis, formerly diagnosed as chronic 
maxillary sinusitis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.3, 4.97, Diagnostic Code 6522 
(2010).

9.  The criteria for an initial compensable rating for pulmonary 
nodules have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6820 (2010).

10.  The criteria for withdrawal of a substantive appeal by the 
Veteran with respect to the claim of entitlement to an initial 
rating in excess of 30 percent for right shoulder 
tendonitis/bursitis have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the hearing loss claim, the Veteran was sent a 
letter in September 2005, prior to the initial RO decision in 
this matter, that provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  A March 2006 letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  The Board acknowledges that, in the 
present case, complete notice was not issued prior to the adverse 
determination on appeal.  However, fully compliant notice was 
later issued, and the claim was thereafter readjudicated in 
September 2006.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the sinus bradycardia claim, the Veteran was sent 
a letter in January 2009 that fully addressed all notice elements 
and was issued prior to the initial RO decision in this matter.  
The letter provided information as to what evidence was required 
to substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

The Veteran's claims of entitlement to higher initial ratings 
arise from an appeal of initial evaluations following the grants 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claims are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  Although a September 2008 examination report 
is cited in a January 2009 narrative from a private physician, 
and that report is not of record, the narrative provides a 
comprehensive recitation of the missing report and there is no 
indication that the narrative does not accurately reflect that 
report.  Thus, remand to obtain the actual examination report is 
not required as it would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It is 
acknowledged that the Veteran has been scheduled for VA 
examinations; however, as will be discussed below, due to his 
failure to report, records from those examinations are 
unavailable.

In August 2009, the RO requested that the Veteran be scheduled 
for VA examinations for his right knee, tinnitus, and 
hypertension.  He was scheduled for examinations in September 
2009.  The record reflects that he failed to report to those 
examinations.  An October 2009 report of contact reflects that 
the Veteran did not receive the examination notices due to 
problems with his local courier service.  Accordingly, he was 
rescheduled for the examinations in December 2009.  However, he 
again failed to report as scheduled.  In a January 2010 
supplemental statement of the case (SSOC), the RO advised the 
Veteran of his failure to report to the examinations.  To date, 
he has not indicated that he did not receive notice of the 
December 2009 examinations or asked to be rescheduled.  Moreover, 
the Board observes that the VA examination reports of record are 
adequate for rating purposes.  

Given the above, the Board finds that VA has made reasonable 
efforts to afford the Veteran VA examinations.  Thus, no further 
development is required in this regard.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  If cardiovascular disease or sensorineural hearing loss 
is manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service 
connection may be also granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  



Bilateral Hearing Loss

The Veteran contends that he has hearing loss from a firecracker 
exploding near his right ear.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  
Moreover, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Although the Veteran's service treatment records reflect high 
frequency hearing loss at 6000 and 8000 hertz in the right ear, 
they fail to show hearing loss in either ear to an extent 
recognized as a disability for VA purposes, i.e., between 500 and 
4000 hertz.  Audiometric testing in October 2004, just prior to 
discharge, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
20
LEFT
5
0
0
5
5

The evidence of record thus fails to indicate any clinical 
hearing loss within the relevant auditory thresholds during 
service.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA audiology examination in November 
2005.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
5
5
0
10

Speech recognition scores on the Maryland CNC Word List were 96 
percent in each ear.  The examiner provided a diagnosis of normal 
hearing bilaterally.

In an August 2009 letter, a fellow seaman stated that in 2002 a 
firecracker exploded near the Veteran's right ear, immediately 
after which he complained of dull noise in the ear and a high-
pitched ringing.

Given the above, despite the lay report of in-service acoustic 
trauma, the record does not establish current hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Simply put, in the absence of proof of present 
disability, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, as there is no hearing loss disability 
for VA purposes that can be related to service, the claim of 
entitlement to service connection for bilateral hearing loss must 
be denied.  

The Board notes that the Veteran is competent to give evidence 
about observable symptoms such as diminished hearing.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he is not competent to 
self diagnose hearing loss to an extent recognized as a 
disability for VA purposes.  

Accordingly, service connection for hearing loss is denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Sinus Bradycardia

The Veteran contends that service connection is warranted for 
sinus bradycardia, this disorder was noted in service.

After a careful review of the record, the Board finds that the 
Veteran does not have a cardiovascular disorder manifested by 
sinus bradycardia.

The Veteran's service treatment records reflect a finding of 
sinus bradycardia on echocardiograms performed in June 1993, June 
2000, and September 2004.

Post-service, a May 2005 private hospital discharge report 
reflects diagnoses of noncardiac chest pain probably secondary to 
viral infection or pulmonary nodules since the stress 
echocardiogram was negative, uncontrolled hypertension, 
hyperlipidemia, and pulmonary nodules.

A July 2005 private treatment note reflects complaints of 
pulmonary nodules and chest discomfort.

A November 2005 VA examination report reflects a normal heart 
rate, but notes elevated blood pressure.  An echocardiogram 
performed that day revealed a normal sinus rhythm.  The examiner 
provided a diagnosis of uncontrolled hypertension.

A March 2006 private treatment note reflects a regular heart rate 
and rhythm.

An April 2006 private treatment note reflects no shortness of 
breath, chest pain, or recent fevers.

A February 2008 VA chest x-ray revealed a stable and clear chest 
with no enlargement of the heart.

A February 2008 VA echocardiogram revealed a normal sinus rhythm.

A March 2008 VA examination report reflects a normal evaluation 
of the heart.

A January 2009 private treatment note reflects complaints of 
chest pain, heart problems, and high blood pressure but no 
angina, claudication, heart murmur, low blood pressure, 
orthopnea, palpitations, paroxysmal nocturnal dyspnea, shortness 
of breath with exertion, swelling of legs, ulcers, and varicose 
veins.  There were no relevant findings or diagnoses.

A February 2009 VA examination report reflects a regular heart 
rate and rhythm without heaves, thrills, murmurs, or gallops.

A July 2009 private treatment note reflects a regular heart rate 
and rhythm without murmur, rub, or gallop.

Given the above, the Board finds that the evidence does not 
demonstrate a cardiovascular disorder (other than the Veteran's 
service-connected hypertension).  Although in-service 
echocardiograms revealed sinus bradycardia, a post-service 
echocardiogram was normal.  

Moreover, while the Veteran has complained of chest pain, no 
cardiovascular disorder has been associated with the symptom.  
Additionally, sinus bradycardia simply refers to a slow heart 
rate.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 249 (31st ed. 2007).  
Without objective symptoms or medical findings that the sinus 
bradycardia resulted in some pathology indicative of disability, 
the presence of sinus bradycardia is essentially a laboratory 
finding.  Like an abnormal laboratory finding, an abnormality 
such as sinus bradycardia disclosed by diagnostic examination 
that results in no objective symptomatology is not a disability 
for VA purposes, since there is no industrial impairment.  See, 
e.g., 38 C.F.R. §§ 4.1, 4.10 (2010); 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses such as hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities, and are 
not appropriate entities for the rating schedule).  

Accordingly, service connection for sinus bradycardia is denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49.

Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  
Moreover, where, as here, the Veteran has disagreed with the 
initial rating assignment, evaluation of the medical evidence 
since the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See id.

Hypertension

The Veteran's hypertension is rated as 10 percent under 
Diagnostic Code 7101, 38 C.F.R. § 4.104 (2010).

Under Diagnostic Code 7101, a rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or systolic 
blood pressure predominantly 160 or more, or minimum evaluation 
for an individual with a history of diastolic blood pressure 
predominantly 100 or more who requires continuous medication for 
control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120 or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.

The Board notes that, effective October 6, 2006, VA revised the 
regulations governing the evaluation of specified cardiovascular 
disorders - those rated under Diagnostic Codes 7000 through 7007, 
7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised 
regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 for hypertensive vascular disease, stating 
that hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.   The Board 
notes, however, that the actual criteria for rating hypertension 
(set forth in Diagnostic Code 7101, as above) has remained 
unchanged.  

After a careful review of the record, the Board finds that a 
higher initial evaluation  is not warranted for the Veteran's 
hypertension for any portion of the rating period on appeal.  

A May 2005 private treatment note reflects that the Veteran's 
blood pressure has been predominantly 150/90 and has been as high 
as 190/100.  However, it was 180/90 that day.  Medication was 
prescribed for his blood pressure.  

A November 2005 VA examination report reflects blood pressures of 
154/98, 152/100, and 154/104; and a diagnosis of uncontrolled 
hypertension.

A March 2008 VA examination report reflects blood pressures of 
160/86, 153/82, and 158/82; and a diagnosis of essential 
hypertension.

A February 2009 VA examination report reflects blood pressures of 
154/116, 148/100, and 143/95.

A July 2009 private treatment note reflects a blood pressure of 
138/86.

As noted earlier, the Veteran failed to report for scheduled VA 
examinations in December 2009.  Thus, the Board will proceed with 
the adjudication of his claim based on the evidence of record.

Given the above, the Veteran's hypertension has not been 
manifested by diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  Although 
his diastolic blood pressure was 116 on one reading during the 
February 2009 VA examination, it was less than 110 on the two 
other readings at that examination and it has been consistently 
less than 110 both prior to and since that time.  Thus, his 
diastolic pressure has not predominantly been 110 or more, as 
required to acheive the next-higher 20 percent rating.

In sum, there is no support for a higher rating here.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.

Tinnitus

The Veteran's tinnitus is rated as 10 percent under Diagnostic 
Code 6260, 38 C.F.R. § 4.87 (2010).  Under this code, a single 10 
percent rating is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  Id.

The maximum schedular rating available for tinnitus is 10 
percent.  Id.  See 38 U.S.C.A. § 1155.  As there is no legal 
basis upon which to award a higher schedular rating, or separate 
schedular ratings for tinnitus in each ear, the appeal must be 
denied.  Sabonis, 6 Vet. App. 426.



Patellofemoral Syndrome of the Right and Left Knees

The Veteran's patellofemoral syndrome of the knees is rated as 10 
percent for each knee under Diagnostic Code 5260, 38 C.F.R. 
§ 4.71a (2010).

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited to 
45 degrees, 20 percent for flexion limited to 30 degrees, and 30 
percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees.  A rating of 20 percent 
requires limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A rating 
of 40 percent requires limitation of extension to 30 degrees, and 
a rating of 50 percent requires limitation of extension to 45 
degrees.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned based on limitation of flexion 
and limitation of extension of the same knee joint under 
Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  
VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

After a careful review of the record, the Board finds that a 
higher initial rating is not warranted for either knee 
disability.  

A July 2005 private treatment note reflects complaints of pain in 
the left knee.  Examination revealed no evidence of effusion and 
showed full range of motion of both knees.  There was point 
tenderness over the quadriceps insertion of the left knee but no 
evidence of atrophy or ligamentous instability.  X-rays showed 
normal alignment and no evidence of bony changes or significant 
arthritis, but there was mild patella alta.  The diagnosis was 
suspected quadriceps tendonitis of the left knee.

During a November 2005 VA examination, the Veteran complained of 
stiffness and swelling in the right knee with locking once a 
month.  He also reported extreme stiffness in the left knee with 
weakness, swelling, and redness.  Examination revealed full range 
of motion of both knees with no decrease with repetitive range of 
motion and no functional loss due to pain, weakness, excess 
fatigability, or incoordination.  There was no joint effusion or 
tenderness to percussion and Lachman, drawer, and McMurray tests 
were negative.  The examiner observed that there was no decreased 
impairment of joint function.  The diagnosis was patellofemoral 
syndrome of the knees.

During a March 2008 VA examination, the Veteran complained of 
bilateral knee pain, weakness, stiffness, swelling, heat 
sensation, giving way, lack of endurance, locking, and 
dislocation.  Objectively, he walked with a painful limp.  
Examination revealed tenderness over the medial collateral 
ligament on the right and swelling and guarding of movement on 
the left.  Range of motion consisted of full extension and 
flexion to 100 degrees, bilaterally.  The examiner observed that 
the Veteran experienced pain and fatigue in both knees and no 
additional movements could be demonstrated.  Ligaments were 
stable and there were no meniscal signs.  X-rays of the left knee 
showed mild degenerative calcification along the anterior margin 
of the patella.  X-rays of the right knee showed possible joint 
fluid but no focal bony abnormality.  The examiner provided a 
diagnosis of inflammatory arthritis of the right knee and 
possible osteoarthritis of the left knee.

As noted earlier, the Veteran failed to report to scheduled VA 
examinations in December 2009.  Thus, the Board will proceed with 
the adjudication of his claims based on the evidence of record.

Given the above, the Board finds that the Veteran's 
patellofemoral syndrome of the right knee has been manifested by, 
at most, flexion limited to 100 degrees and full extension.  
Thus, without evidence of flexion limited to 30 degrees, or 
disability comparable therewith, a higher rating is not warranted 
under Diagnostic Code 5260.  Without evidence of any limitation 
of extension, a separate or higher rating is not warranted under 
Diagnostic Code 5261.  See VAOPGCPREC 09-04.  

The Board finds that the Veteran's patellofemoral syndrome of the 
left knee has been manifested by x-ray evidence of degenerative 
arthritis and, at most, flexion limited to 100 degrees and full 
extension.  Thus, without evidence of flexion limited to 30 
degrees, a higher rating is not warranted under Diagnostic Code 
5260.  Without evidence of any limitation of extension, a 
separate or higher rating is not warranted under Diagnostic Code 
5261.  See VAOPGCPREC 09-04.  

While recognizing that the Veteran has complaints of pain, 
stiffness, and weakness, the record does not reflect evidence of 
additional impairment of either knee upon clinical examination, 
as caused by such pain, stiffness, weakness, or related factors.  
The November 2005 VA examination report revealed no additional 
limitation of motion on repetitive use.  Because the Veteran 
experienced pain and fatigue in both knees during the March 2008 
VA examination, the examiner elicited no additional movements; 
thus, no additional limitation of motion on repetitive use could 
be determined.  Thus, although there is no reason to doubt that 
the Veteran suffers from pain, stiffness, and weakness, the Board 
is unable to identify any clinical findings which would warrant 
an increased rating under the principles set forth in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran has arthritis of the left 
knee and further recognizes his reports of instability of the 
knee during the receipt of medical care.  The Board finds that he 
is competent to provide lay evidence of such symptoms.  See 
Layno, 6 Vet. App. 465.  However, the record fails to show any 
objective evidence of subluxation or lateral instability on 
examination.  As such, the Board finds that his statements 
regarding instability are not supported by the record and, hence, 
are less probative than the medical findings.  Thus, a separate 
rating under Diagnostic Code 5257 for the left knee is not 
warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has also considered other applicable rating criteria.  
However, after review, with no objective evidence of ankylosis, 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion, or malunion or nonunion of the tibia and 
fibula of either knee, the Board finds that no other Diagnostic 
Code provides for a higher rating.  

In sum, there is no support for higher ratings here with respect 
to either knee.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Chronic Maxillary Sinusitis

The Veteran's chronic maxillary sinusitis is rated as 10 percent 
under Diagnostic Code 6512, 38 C.F.R. § 4.97 (2010).

Initially, the Board observes that the Veteran's disability is 
more appropriately rated under Diagnostic Code 6513, which is 
specific to chronic maxillary sinusitis.

Under the General Rating Formula for Sinusitis, a 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is assigned 
for three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.

A Note provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97.

A November 2005 VA examination report reflects a history of 
chronic maxillary sinusitis with the last sinus infection in 
1996.  The Veteran complained of daily sinusitis with 
interference with breathing, clear discharge, and postnasal drip 
but no pain, headaches, allergic attacks, or other symptoms.  
Examination revealed a midline septum, pink and moist mucosa, 
enlarged turbinates with discharge, midline tongue, and midline 
uvula, with no exudates or lesions.  X-rays showed clear 
paranasal sinuses with no air-fluid levels or bony lesions, and 
the nasal cavity was grossly unremarkable.  The examiner provided 
a diagnosis of acute sinusitis, not evident on assessment, and 
stated that the Veteran had normal sinus x-rays but did have a 
recurrence of symptoms.  The examiner also provided a diagnosis 
of allergic rhinitis with enlarged turbinates.

A March 2008 VA examination report reflects a history of a 
constant sinusitis not requiring any antibiotic for the last four 
to six weeks.  The Veteran complained of postnasal drip, 
headaches, interference with breathing, hoarseness, and pain over 
the sinuses.  Examination revealed a congested left nostril with 
a clear, pale, and boggy polyp indicative of allergic etiology.  
X-rays showed no air-fluid levels.  The examiner provided a 
diagnosis of chronic rhinosinusitis.

Given the above, the Board finds that the Veteran's chronic 
maxillary sinusitis has not been manifested by three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment; or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  In this regard, he has not 
required bed rest and treatment by a physician and he has not had 
an infection since 1996.  Even if his recurrent bouts of symptoms 
amount to non-incapacitating episodes of sinusitis, although he 
may have headaches and pain, there is no indication that he has 
purulent discharge or crusting.  Thus, a higher 30 percent rating 
is not warranted under the General Rating Formula for Sinusitis.

However, with the diagnoses of acute sinusitis and allergic 
rhinitis in November 2005 and the diagnosis of rhinosinusitis 
with the finding of a polyp in March 2008, the Board observes 
that the Veteran's service-connected disability may be rated as 
allergic rhinitis with polyps, which warrants a maximum 30 
percent rating under Diagnostic Code 6522.  Thus, resolving all 
reasonable doubt in the Veteran's favor, a 30 percent rating is 
warranted for rhinosinusitis, formerly diagnosed as chronic 
maxillary sinusitis, from the date of the March 10, 2008 VA 
examination.  There is no earlier evidence of polyps, or a 
diagnosis of rhinosinusitis, to assign an earlier effective date 
for the 30 percent rating.  Moreover, the 30 percent award 
represents the maximum available rating percentage for allergic 
or vasomotor rhinitis under Diagnostic Code 6522.

The Board has also considered other applicable rating criteria.  
However, after review, with no objective evidence of laryngitis, 
aphonia, rhinoscleroma, or granulomatosis rhinitis, the Board 
finds that no other Diagnostic Code provides for a higher rating.  

In sum, the Board has applied the benefit-of-the-doubt doctrine 
in granting a 30 percent rating for rhinosinusitis, formerly 
diagnosed as chronic maxillary sinusitis, from March 10, 2008; 
however, as the preponderance of the evidence is against a rating 
in excess of 10 percent prior to that time, that doctrine is not 
applicable to that aspect of the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.

Pulmonary Nodules

The Veteran's pulmonary nodules are noncompensably evaluated 
under Diagnostic Code 6820, 38 C.F.R. § 4.97 (2010).  Under this 
code, benign neoplasms of the respiratory system are evaluated 
using an appropriate respiratory analogy.

Ratings for coexisting respiratory conditions such as chronic 
bronchitis will not be combined with each other; instead, a 
single rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the next 
higher evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2010).  

If the FEV-1 and FVC are both greater than 100 percent, a 
compensable rating is not to be assigned based on a decreased 
FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).

After a careful review of the record, the Board finds that an 
initial compensable rating is not warranted for the Veteran's 
pulmonary nodules.  

A May 2005 private CT showed no findings to suggest a pulmonary 
embolism, but there were two small pulmonary nodules in the right 
lung, one measuring 8mm and the other 3mm.

A July 2005 private treatment note reflects a history of flu-like 
symptoms with chest discomfort.  The Veteran reported occasional 
wheezing and nonproductive cough and noted that his symptoms tend 
to worsen when exposed to cold air, cigarette smoke, or other 
strong scents or smells.  He denied any recent fevers.

Upon VA examination in November 2005, the chest was clear to 
auscultation with no adventitious breath sounds.  The breath 
sounds were equal and symmetrical.  The examiner provided a 
diagnosis of pulmonary nodules.

A March 2006 private treatment note reflects a history of 
intermittent coughing that particularly appear to occur after 
eating spicy food or with sudden substantial changes in ambient 
temperature.  The Veteran stated that he used albuterol, which 
helped to soothe the cough somewhat.  He reported using Sudafed 
occasionally.  Examination revealed mild, fairly diffuse wheezing 
more prominent in the bases with deep breathing but no crackles 
or rhonchi, no dullness to percussion, and no use of accessory 
muscles of respiration.  The diagnosis was of pulmonary nodules, 
probably benign.  The physician stated that the Veteran may have 
a tendency towards bronchospasm related to acid reflux and 
possibly postnasal drip.

A March 2008 VA examination report reflects that x-rays of the 
chest were normal.

A February 2009 VA examination report indicates complaints of 
cough with sputum, night sweats, pain or discomfort over the 
chest area on exertion, and mild hemoptysis that does not require 
hospitalization.  The Veteran denied persistent fever and state 
that he does not require any treatment for the respiratory 
condition.  Functionally, he reported difficulty breathing, 
difficulty climbing stairs, and coughing up blood.  

Examination revealed symmetric breath sounds with no rhonchi or 
rales and an expiratory phase within normal limits.  PFT 
(pulmonary function tests) results revealed an FVC of 170 percent 
of predicted and an FEV-1 of 141 percent of predicted.  An FEV-
1/FVC value was reportedly not applicable.  See 38 C.F.R. 
§ 4.96(d)(7).  The DLCO was reportedly not done as the results 
were sufficient to evaluate the Veteran's pulmonary status.  The 
chest x-ray was within normal limits.  The examiner stated that 
there is no change in the diagnosis of the neoplasm and that the 
condition is active.  Regarding the pulmonary nodules, the 
examiner provided a diagnosis of benign pulmonary nodules and 
stated that the Veteran does not have any complications such as 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or chronic respiratory failure with carbon dioxide 
retention.  The examiner noted that PFT showed normal spirometry 
with significant improvement in FVC and FEV1, and that the FVC 
was most indicative of the Veteran's current pulmonary function.  

Given the above, the Board finds that the Veteran's pulmonary 
nodules have been manifested by intermittent coughing but normal 
spirometry.  Thus, a compensable rating is not warranted under 
the diagnostic codes based on PFT results.  Without acute 
infection requiring a course of antibiotics at least twice a 
year, a compensable rating is not warranted under Diagnostic Code 
6601.  Although the record reflects that the Veteran has tried 
inhalational therapy, the February 2009 private treatment note 
reflects that he does not require any treatment.  Thus, a 
compensable rating is not warranted under Diagnostic Code 6602.  
Without evidence of a pulmonary embolism, a compensable rating is 
not warranted under Diagnostic Code 6817.  There are no other 
relevant diagnostic codes.

In sum, there is no support for a higher rating here.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.

Extraschedular ratings

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations are not inadequate.  
Although there is only a single evaluation for tinnitus, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's tinnitus.  Evaluations in excess 
of those assigned are provided for certain manifestations of his 
other service-connected disabilities, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of those disorders.  As the rating 
schedule is adequate to evaluate the disabilities, referral for 
extra-schedular consideration is not in order.  



Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204.

In August 14, 2008, correspondence, the Veteran requested 
withdrawal of the appeal with respect to the claim of entitlement 
to an initial rating in excess of 30 percent for right shoulder 
tendonitis/bursitis.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
this claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this claim, and it must be dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sinus bradycardia is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.

Prior to March 10, 2008, a compensable rating for chronic 
maxillar sinusitis is denied.

From March 10, 2008, a 30 percent rating for rhinosinusitis, 
formerly diagnosed as chronic maxillary sinusitis, is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial compensable rating for pulmonary nodules is denied.

The appeal with respect to the claim of entitlement to an initial 
rating in excess of 30 percent for right shoulder 
tendonitis/bursitis is dismissed.


REMAND

With respect to the gastritis claim, the service treatment 
records reflect complaints of reflux and upset stomach and 
diagnoses of esophageal reflux and gastritis.  They also reflect 
complaints of GI (gastrointestinal) upset with Motrin.  The 
November 2005 VA examination report reflects a diagnosis of 
gastritis but contains no opinion as to whether the disorder is 
related to the in-service complaints.  The examination report 
also reflects that the Veteran was still be taking Motrin for his 
service-connected musculoskeletal disabilities, raising a 
secondary aspect to the claim.  There is also no opinion on 
whether his gastritis is secondary to any pain medication such as 
Motrin used to treat his service-connected disabilities.  

Given the above, the RO should obtain an addendum that addresses 
these issues.

With respect to the lumbar spine claim, the March 2008 VA 
examination report reflects a reported sensory deficit on the 
lateral foot in the L5 dermatome.  However, the report is unclear 
as to whether this was simply the Veteran's subjective complaint 
or whether an objective finding had been made on examination.  If 
the latter, the report is also unclear as to whether the sensory 
deficit was found in one foot or both feet.  Further, as noted in 
a January 2009 private chiropractor report, a September 2008 
examination revealed radicular pain on flexion of the hip to 35 
degrees.

In addition, although the March 2008 examiner reported that 
curvature of the spine showed scoliosis with convexity to the 
left, especially in the lower dorsal lumbar region, the examiner 
reported in the diagnosis section that x-rays showed mild 
degenerative joint disease, without making any mention of 
scoliosis.  Further, as noted in the January 2009 chiropractor 
report, a September 2008 examination revealed an antalgic posture 
with forward flexion at the hip indicating suspected tortipelvis, 
with x-rays showing no congenital anomaly but rather 
demonstrating an acquired postural defect.  

Given the above, the RO should schedule the Veteran for a VA 
examination to determine the current severity of his low back 
disability, to include whether he has any peripheral neuropathy 
and whether he has any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the claims file 
to be reviewed by the VA examiner who 
provided the November 2005 medical opinion 
(or a comparable substitute if that examiner 
is unavailable) to obtain a supplemental 
opinion that addresses the etiology of the 
Veteran's gastritis. 

The examiner should provide an opinion on 
whether it is at least as likely as not that 
the Veteran's gastritis had its onset in or 
is etiologically related to service.  He 
should also opine whether it is at least as 
likely as not that the current gastritis has 
been caused or aggravated (permanently 
worsened beyond the natural progression of 
disease) by medications, such as Motrin, used 
to treat his service-connected 
musculoskeletal disabilities.  A complete 
rationale should be given for all opinions 
and conclusions.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative.

2.  The RO should schedule the Veteran for a 
VA examination to determine the current 
severity of his degenerative disc disease of 
the lumbar spine, to include any peripheral 
neuropathy.  The claims file should be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests should be conducted.  The 
report should set forth all objective 
findings, including range of motion testing, 
and the examiner should note any additional 
limitation with repetitive movement due to 
factors such as pain, weakness, 
incoordination, lack of endurance, and 
fatigability.  

The examiner should state whether it is at 
least as likely as not that the Veteran has 
peripheral neuropathy of either lower 
extremity associated with his low back 
disability.  If so, for each extremity, the 
examiner should state whether there is 
complete paralysis of the sciatic nerve (or 
any other nerve).  If there is incomplete 
paralysis of the sciatic nerve (or any other 
nerve), the examiner should state whether it 
is mild, moderate, moderately severe, or 
severe with marked muscular atrophy.

The examiner should also state whether it is 
at least as likely as not that the Veteran 
has any muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In 
this regard, the examiner should comment on 
the March 2008 examiner's statement that the 
curvature of the spine showed scoliosis with 
convexity to the left, especially in the 
lower dorsal lumbar region, and the January 
2009 chiropractor's report of a September 
2008 examination revealing an antalgic 
posture with forward flexion at the hip 
indicating suspected tortipelvis, with x-rays 
showing no congenital anomaly but indicating 
an acquired postural defect.

A complete rationale should be given for all 
opinions and conclusions.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


